Exhibit 10.13

 

--------------------------------------------------------------------------------

 

MGAM SYSTEMS, INC. and MEGABINGO, INC.

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is entered into as of
November 16, 2005, by and between COMERICA BANK (“Bank”) and MGAM SYSTEMS, INC.,
a Delaware Corporation, and MEGABINGO, INC., a Delaware Corporation
(collectively, “Borrower”).

 

RECITALS

 

A. Borrower and Bank entered into that certain Loan and Security Agreement,
dated June 25, 2003, as amended from time to time, including but not limited to
that certain First Amendment to Loan and Security Agreement dated as of
December 22, 2003, that certain Second Amendment to Loan and Security Agreement
dated as of March 4, 2004, that certain Third Amendment to Loan and Security
Agreement dated as of October 23, 2004, that certain Fourth Amendment to Loan
and Security Agreement dated as of November 23, 2004, that certain Fifth
Amendment to Loan and Security Agreement dated as of December 28, 2004, that
certain Sixth Amendment to Loan and Security Agreement dated as of June 29,
2005, and that certain Seventh Amendment to Loan and Security Agreement dated as
of July 21, 2005 (collectively, the “Original Agreement”), providing for loans
to be made to Borrower from time to time by Bank as more particularly described
therein.

 

B. Borrower and Bank now desire to amend and restate the Original Agreement in
its entirety. In consideration of the mutual covenants and agreements contained
herein, Borrower and Bank hereby agree that the Original Agreement is hereby
amended and restated in its entirety to be and read as follows:

 

AGREEMENT

 

The parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

 

1.1 Definitions. As used in this Agreement, all capitalized terms shall have the
definitions set forth on Exhibit A. Any term used in the Code and not defined
herein shall have the meaning given to the term in the Code.

 

1.2 Accounting Terms. Any accounting term not specifically defined on Exhibit A
shall be construed in accordance with GAAP and all calculations shall be made in
accordance with GAAP. The term “financial statements” shall include the
accompanying notes and schedules.

 

2. LOAN AND TERMS OF PAYMENT.

 

2.1 Credit Extensions.

 

(a) Promise to Pay. Borrower, jointly and severally, promises to pay to Bank, in
lawful money of the United States of America, the aggregate unpaid principal
amount of all Credit Extensions made by Bank to Borrower, together with interest
on the unpaid principal amount of such Credit Extensions at rates in accordance
with the terms hereof.

 

(b) Revolving Advances.

 

(i) Amount. Subject to and upon the terms and conditions of this Agreement
(1) Borrower may request Advances in an aggregate outstanding amount not to
exceed the Revolving Line, minus the aggregate face amount of any outstanding
Letters of Credit, and (2) amounts borrowed pursuant to this Section 2.1(b) may
be repaid and reborrowed at any time prior to the Revolving Maturity Date, at
which time all Advances under this Section 2.1(b) shall be immediately due and
payable. Except as set forth in the Addendum hereto, Borrower may prepay any
Advances without penalty or premium.

 

(ii) Form of Request. Whenever Borrower desires an Advance, Borrower will notify
Bank by facsimile transmission or telephone no later than 3:00 p.m. Pacific
time, on the Business Day that the Advance is to be made. Each such notification
shall be promptly confirmed by a Payment/Advance Form in

 

-1-



--------------------------------------------------------------------------------

substantially the form of Exhibit C. Bank is authorized to make Advances under
this Agreement, based upon instructions received from a Responsible Officer or a
designee of a Responsible Officer, or without instructions if in Bank’s
discretion such Advances are necessary to meet Obligations which have become due
and remain unpaid. Bank shall be entitled to rely on any telephonic notice given
by a person who Bank reasonably believes to be a Responsible Officer or a
designee thereof, and Borrower shall indemnify and hold Bank harmless for any
damages or loss suffered by Bank as a result of such reliance. Bank will credit
the amount of Advances made under this Section 2.1(b) to Borrower’s deposit
account.

 

(c) Capital Expenditure Advances.

 

(i) Pursuant to the terms of the Original Agreement, Bank made Capital
Expenditure Advances to Borrower under Tranche A, Tranche B and Tranche C.

 

(ii) Interest shall accrue from the date of each Capital Expenditure Advance at
the rate specified in Section 2.3(a), and shall be payable in accordance with
Section 2.3(c). The Capital Expenditure Advances under Tranche A shall be
payable in 36 equal monthly installments of principal, plus all accrued
interest, beginning on November 1, 2003, and continuing on the same day of each
month thereafter through the Capital Expenditure Maturity Date, at which time
all amounts due in connection with Tranche A Capital Expenditure Advance made
under this Section 2.1(c) shall be immediately due and payable. Any Capital
Expenditure Advances that are outstanding under Tranche B on the Tranche B
Availability End Date shall be payable in 30 equal monthly installments of
principal, plus all accrued interest, beginning on February 1, 2004, and
continuing on the same day of each month thereafter through the Capital
Expenditure Maturity Date, at which time all amounts due in connection with
Tranche B Capital Expenditure Advance made under this Section 2.1(c) shall be
immediately due and payable. Any Capital Expenditure Advances that are
outstanding under Tranche C on the Tranche C Availability End Date shall be
payable in 24 equal monthly installments of principal, plus all accrued
interest, beginning on July 1, 2005, and continuing on the same day of each
month thereafter through the Tranche C Maturity Date, at which time all amounts
due in connection with Tranche C Capital Expenditure Advances made under this
Section 2.1(c) shall be immediately due and payable. Capital Expenditure
Advances, once repaid, may not be reborrowed. Borrower may prepay any Capital
Expenditure Advances without penalty or premium. Prior to the occurrence of an
Event of Default, Bank shall credit a wire transfer of funds, check or other
item of payment to be applied to any Capital Expenditures Advances, after
payment of accrued but unpaid interest thereon, on a “first-in-first-out” basis
so that the Capital Expenditures Advances shall be repaid in the chronological
order the Borrower borrowed the Capital Expenditure Advances.

 

(d) Letters of Credit.

 

(i) Subject to the availability under the Revolving Line, and in reliance on the
representations and warranties of Borrower set forth herein, at any time and
from time to time from the date hereof through the Business Day immediately
prior to the Revolving Maturity Date, Bank shall issue for the account of
Borrower such Letters of Credit as Borrower may request by delivering to Bank a
duly executed letter of credit application on Bank’s standard form; provided,
however, that the outstanding and undrawn amounts under all such Letters of
Credit (i) shall not at any time exceed the Letter of Credit Sublimit, and
(ii) shall be deemed to constitute Advances for the purpose of calculating
availability under the Revolving Line. Any drawn but unreimbursed amounts under
any Letters of Credit shall be charged as Advances against the Revolving Line.
All Letters of Credit shall be in form and substance acceptable to Bank in its
sole discretion and shall be subject to the terms and conditions of Bank’s form
of standard application and letter of credit agreement (the “Application”),
which Borrower hereby agrees to execute, including Bank’s standard fee equal to
three quarters of one percent (0.75%) per annum of the face amount of each
Letter of Credit. Borrower will pay any standard issuance and other fees that
Bank notifies Borrower it will charge for issuing and processing Letters of
Credit. Prior to the Revolving Maturity Date, Borrower shall secure in cash all
obligations under any outstanding Letters of Credit on terms acceptable to Bank.

 

(ii) The obligation of Borrower to reimburse Bank for drawings made under
Letters of Credit shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement, the
Application, and such Letters of Credit, under all circumstances whatsoever.
Borrower shall indemnify, defend, protect, and hold Bank harmless from any loss,
cost, expense or liability, including, without limitation, reasonable attorneys’
fees, arising out of or in connection with any Letters of Credit, except for
expenses caused by Bank’s gross negligence or willful misconduct.

 

-2-



--------------------------------------------------------------------------------

(e) Reducing Revolving Advances.

 

(i) Subject to and upon the terms and conditions of this Agreement, Bank agrees
to make Reducing Revolving Advances under the Reducing Revolving Line to
Borrower in an aggregate outstanding amount not to exceed the lesser of (1) the
Reducing Revolving Line or (2) the Borrowing Base; in each case, less any
amounts outstanding under the Initial Reducing Revolving Advance Sublimit. At no
time shall the aggregate outstanding amount of Reducing Revolving Advances used
for the acquisition of software exceed ten percent (10%) of the aggregate
outstanding amount of Reducing Revolving Advances. Amounts borrowed pursuant to
this Section 2.1(e)(i) may be repaid and reborrowed at any time prior to the
Reducing Revolving Maturity Date, at which time all Reducing Revolving Advances
under this Section 2.1(e)(i) shall be immediately due and payable. Borrower may
prepay any Reducing Revolving Advances under the Reducing Revolving Line without
penalty or premium.

 

(ii) Subject to and upon the terms and conditions of this Agreement, Bank agrees
to make Reducing Revolving Advances under the Initial Reducing Revolving Advance
Sublimit to Borrower in an aggregate outstanding amount not to exceed the lesser
of (1) the Initial Reducing Revolving Advance Sublimit or (2) the Initial
Reducing Revolving Advance Borrowing Base. Amounts borrowed pursuant to this
Section 2.1(e)(ii) may be repaid and reborrowed at any time prior to the
Reducing Revolving Maturity Date, at which time all Reducing Revolving Advances
under this Section 2.1(e)(ii) shall be immediately due and payable. Borrower may
prepay any Reducing Revolving Advances under the Initial Reducing Revolving
Advance Sublimit without penalty or premium.

 

(iii) Whenever Borrower desires a Reducing Revolving Advance, Borrower shall
deliver to Bank for its reasonable approval either (1) a Capital Expenditure
Report or (2) a copy of the Qualified Development Agreement and a Qualified
Development Agreement Summary. After such Capital Expenditure Report and/or
Qualified Development Agreement summary is approved by Bank, Borrower shall
notify Bank (which notice shall be irrevocable) by facsimile transmission to be
received no later than 3:00 p.m. Pacific time three Business Days before the day
on which the Reducing Revolving Advance is to be made. Such notice shall be
substantially in the form of Exhibit C. The notice shall be signed by a
Responsible Officer or its designee and include the necessary capital
expenditure report.

 

(iv) Interest shall accrue from the date of each Reducing Revolving Advance at
the rate specified in Section 2.3(a), and shall be payable in accordance with
Section 2.3(c). Prior to the occurrence of an Event of Default, Bank shall
credit a wire transfer of funds, check or other item of payment to be applied to
any Reducing Revolving Advances, after payment of accrued but unpaid interest
thereon, on a “first-in-first-out” basis so that the Reducing Revolving Advances
shall be repaid in the chronological order Borrower borrowed the Reducing
Revolving Advances.

 

2.2 Overadvances. If the aggregate amount of the outstanding Reducing Revolving
Advances exceeds the lesser of the Revolving Line or the Borrowing Base at any
time, in each case less any amounts outstanding under the Initial Reducing
Revolving Advance Sublimit, Borrower shall within one (1) Business Day pay to
Bank, in cash, the amount of such excess. If the aggregate amount of the
outstanding Reducing Revolving Advances under the Initial Reducing Revolving
Advance Sublimit, exceeds the lesser of the Initial Reducing Revolving Advance
Sublimit or the Initial Reducing Revolving Advance Borrowing Base at any time,
Borrower shall within one (1) Business Day pay to Bank, in cash, the amount of
such excess.

 

-3-



--------------------------------------------------------------------------------

2.3 Interest Rates, Payments, and Calculations.

 

(a) Interest Rates. Except as set forth in Section 2.3(b), the Advances, the
Capital Expenditure Advances and the Reducing Revolving Advances shall bear
interest, on the outstanding daily balance thereof, as set forth in the LIBOR
Addendum to Loan & Security Agreement attached hereto as Annex I.

 

(b) Late Fee; Default Rate. If any payment is not made within 10 days after the
date such payment is due, Borrower shall pay Bank a late fee equal to the lesser
of (i) 5% of the amount of such unpaid amount or (ii) the maximum amount
permitted to be charged under applicable law. All Obligations shall bear
interest, from and after the occurrence and during the continuance of an Event
of Default, at a rate equal to 5 percentage points above the interest rate
applicable immediately prior to the occurrence of the Event of Default.

 

(c) Payments. Interest hereunder shall be due and payable on the first
(1st) calendar day of each month during the term hereof. During the existence of
an Event of Default, Bank may, at its option, charge such interest, all Bank
Expenses, and all Periodic Payments against any of Borrower’s deposit accounts
or against the Committed Revolving Line, in which case those amounts shall
thereafter accrue interest at the rate then applicable hereunder. Any interest
not paid when due shall be compounded by becoming a part of the Obligations, and
such interest shall thereafter accrue interest at the rate then applicable
hereunder.

 

(d) Computation. In the event the Prime Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate. All interest chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed.

 

2.4 Crediting Payments. Prior to the occurrence of an Event of Default, Bank
shall credit a wire transfer of funds, check or other item of payment to such
deposit account or Obligation as Borrower specifies, except that to the extent
Borrower uses the Advances or the Reducing Revolving Advances to purchase
Collateral, Borrower’s repayment of the Advances or the Reducing Revolving
Advances, as applicable, shall apply on a “first-in-first-out” basis so that the
portion of the Advances or the Reducing Revolving Advances, as applicable, used
to purchase a particular item of Collateral shall be paid in the chronological
order the Borrower purchased the Collateral. After the occurrence of an Event of
Default, the receipt by Bank of any wire transfer of funds, check, or other item
of payment shall be immediately applied to conditionally reduce Obligations, but
shall not be considered a payment on account unless such payment is of
immediately available federal funds or unless and until such check or other item
of payment is honored when presented for payment. Notwithstanding anything to
the contrary contained herein, any wire transfer or payment received by Bank
after 12:00 noon Pacific time shall be deemed to have been received by Bank as
of the opening of business on the immediately following Business Day. Whenever
any payment to Bank under the Loan Documents would otherwise be due (except by
reason of acceleration) on a date that is not a Business Day, such payment shall
instead be due on the next Business Day, and additional fees or interest, as the
case may be, shall accrue and be payable for the period of such extension.

 

2.5 Fees. Borrower shall pay to Bank the following:

 

(a) Revolving Line. With respect to the Revolving Line, the Borrower shall pay
to Bank a commitment fee for the period from June 25, 2003, to and including the
Revolving Maturity Date at a rate per annum equal to .125%, payable in arrears,
such commitment fee to be computed (on the basis of the actual number of days
elapsed in a year composed of 360 days) on each day and based on the excess of
the Revolving Line for such day over the aggregate amount of the outstanding
Advances on such day. Such commitment fee shall be payable on the 20th day of
each September, December, March and June prior to the Revolving Maturity Date
and on the Revolving Maturity Date; and

 

(b) Bank Expenses. On the Closing Date, all Bank Expenses incurred through the
Closing Date, and, after the Closing Date, all Bank Expenses, as and when they
become due.

 

2.6 Term. This Agreement shall become effective on the Closing Date and, subject
to Section 13.7, shall continue in full force and effect for so long as any
Obligations remain outstanding or Bank has

 

-4-



--------------------------------------------------------------------------------

any obligation to make Credit Extensions under this Agreement. Notwithstanding
the foregoing, Bank shall have the right to terminate its obligation to make
Credit Extensions under this Agreement immediately and without notice upon the
occurrence and during the continuance of an Event of Default.

 

3. CONDITIONS OF LOANS.

 

3.1 Conditions Precedent to Initial Credit Extension. The obligation of Bank to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, the
following (it is understood and agreed that certain of these items were
previously delivered in connection with the Original Agreement):

 

(a) this Agreement;

 

(b) an officer’s certificate of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;

 

(c) a financing statement (Form UCC-1);

 

(d) an Unconditional Guaranty executed by each of the Guarantors;

 

(e) an Affirmation and Amendment of Guaranty to be executed by Guarantors;

 

(f) an officer’s certificate of each of the Guarantors with respect to
incumbency and resolutions authorizing the execution and delivery of the
Affirmation and Amendment of Guaranty and other related loan documents;

 

(g) LIBOR Addendum to Amended and Restated Loan and Security Agreement;

 

(h) an Amended and Restated intellectual property security agreement for MGAM
Systems, Inc.;

 

(i) an Amended and Restated intellectual property security agreement for
MegaBingo, Inc.;

 

(j) an Amended and Restated intellectual property security agreement for
Multimedia Games, Inc.;

 

(k) agreement to provide insurance;

 

(l) payment of the fees and Bank Expenses then due specified in Section 2.5;

 

(m) current SOS Reports indicating that except for Permitted Liens, there are no
other security interests or Liens of record in the Collateral;

 

(n) an audit of the Collateral, the results of which shall be satisfactory to
Bank;

 

(o) current financial statements;

 

(p) a lock-box agreement executed by Borrower and Bank, containing terms
reasonably acceptable to Bank, pursuant to which all account debtors are
required to make payment of any Accounts to an account maintained with Bank and
pursuant to which Bank may apply such amounts in such account to Obligations at
any time during the existence of any Event of Default;

 

-5-



--------------------------------------------------------------------------------

(q) originals of all agreements of the Borrower with any users or operators of
gaming devices or other equipment, to the extent such agreements constitute
chattel paper, including without limitation all agreements giving rise to any
Eligible Accounts to the extent such agreements constitute chattel paper;

 

(r) an opinion of counsel for Borrower, opining that Borrower’s Real Time Bingo
game constitutes a “class II gaming” device under the Indian Gaming Regulatory
Act, and otherwise in form and substance reasonably acceptable to Bank; and

 

(s) such other documents or certificates, and completion of such other matters,
as Bank may reasonably deem necessary or appropriate.

 

3.2 Conditions Precedent to all Credit Extensions. The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is further
subject to the following conditions:

 

(a) timely receipt by Bank of the Payment/Advance Form as provided in
Section 2.1; and

 

(b) the representations and warranties contained in Section 5 shall be true and
correct in all material respects on and as of the date of such Payment/Advance
Form and on the effective date of each Credit Extension as though made at and as
of each such date, and no Event of Default shall have occurred and be
continuing, or would exist after giving effect to such Credit Extension
(provided, however, that those representations and warranties expressly
referring to another date shall be true, correct and complete in all material
respects as of such date). The making of each Credit Extension shall be deemed
to be a representation and warranty by Borrower on the date of such Credit
Extension as to the accuracy of the facts referred to in this Section 3.2.

 

4. CREATION OF SECURITY INTEREST.

 

4.1 Grant of Security Interest. Borrower grants and pledges to Bank a continuing
security interest in the Collateral to secure prompt repayment of any and all
Obligations and to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents. Except as set forth in the
Schedule, such security interest constitutes a valid, first priority security
interest in the presently existing Collateral, and will constitute a valid,
first priority security interest in later-acquired Collateral. Notwithstanding
any termination, Bank’s Lien on the Collateral shall remain in effect for so
long as any Obligations are outstanding.

 

4.2 Perfection of Security Interest. Borrower authorizes Bank to file at any
time financing statements, continuation statements, and amendments thereto that
describe the Collateral and to describe the Collateral as all assets of Borrower
of the kind pledged hereunder and which contain any other information required
by the Code for the sufficiency of filing office acceptance of any financing
statement, continuation statement, or amendment, including whether Borrower is
an organization, the type of organization and any organizational identification
number issued to Borrower, if applicable. Any such financing statements may be
signed by Bank on behalf of Borrower, as provided in the Code, and may be filed
at any time in any jurisdiction whether or not Revised Article 9 of the Code is
then in effect in that jurisdiction. Borrower shall from time to time execute
and deliver to Bank, at the request of Bank, all Negotiable Collateral and other
documents that Bank may reasonably request, in form satisfactory to Bank, to
perfect and continue perfected Bank’s security interests in the Collateral and
in order to fully consummate all of the transactions contemplated under the Loan
Documents. Borrower shall have possession of the Collateral, except where
expressly otherwise provided in this Agreement or where Bank chooses to perfect
its security interest by possession in addition to the filing of a financing
statement. Where Collateral is in possession of a third party bailee, Borrower
shall take such steps as Bank reasonably requests for Bank to (i) obtain an
acknowledgment, in form and substance satisfactory to Bank, of the bailee that
the bailee holds such Collateral for the benefit of Bank, (ii) obtain “control”
of any Collateral consisting of investment property, deposit accounts,
letter-of-credit rights or electronic chattel paper (as such items and the term
“control” are defined in Revised Article 9 of the Code) by causing the
securities intermediary or depositary institution or issuing bank to execute a
control agreement in form and substance satisfactory to Bank. Borrower will not
create any chattel paper without placing a legend on the chattel paper
acceptable to Bank indicating that Bank has a security interest in the chattel
paper and delivering the originals of such chattel paper to Bank.

 

-6-



--------------------------------------------------------------------------------

4.3 Right to Inspect. Bank (through any of its officers, employees, or agents)
shall have the right, upon reasonable prior notice, from time to time during
Borrower’s usual business hours but no more than twice a year (unless an Event
of Default has occurred and is continuing), to inspect Borrower’s Books and to
make copies thereof and to check, test, and appraise the Collateral in order to
verify Borrower’s financial condition or the amount, condition of, or any other
matter relating to, the Collateral.

 

5. REPRESENTATIONS AND WARRANTIES.

 

Each Borrower represents and warrants as follows:

 

5.1 Due Organization and Qualification. Borrower and each other Subsidiary is a
corporation or limited liability company, as applicable, duly existing under the
laws of the Borrower State and qualified and licensed to do business in the
State of Texas. Multimedia Games, Inc. is a corporation duly existing under the
laws of the State of Texas and qualified and licensed to do business in the
State of Texas. If Bank reasonably determines that the failure of Borrower, any
other Subsidiary or Multimedia Games, Inc. to qualify to do business in any
state is likely to have a Material Adverse Effect, Borrower will qualify to do
business, and will cause each other Subsidiary and Multimedia Games, Inc. to so
qualify to do business, in each such state.

 

5.2 Due Authorization; No Conflict. The execution, delivery, and performance of
the Loan Documents are within Borrower’s powers, have been duly authorized, and
are not in conflict with nor constitute a breach of any provision contained in
Borrower’s Articles of Incorporation or Bylaws, nor will they constitute an
event of default under any material agreement by which Borrower is bound.
Borrower is not in default under any agreement by which it is bound, except to
the extent such default would not reasonably be expected to cause a Material
Adverse Effect.

 

5.3 Collateral. Borrower has rights in or the power to transfer the Collateral,
and its title to the Collateral is free and clear of Liens, adverse claims, and
restrictions on transfer or pledge except for Permitted Liens. All Collateral is
located solely in the Collateral States. The Accounts are bona fide existing
obligations. The property or services giving rise to such Accounts has been
delivered or rendered to the account debtor or its agent for immediate shipment
to and unconditional acceptance by the account debtor. Borrower has not received
notice of actual or imminent Insolvency Proceeding of any account debtor. All
Inventory is in all material respects of good and merchantable quality, free
from all material defects, except for Inventory for which adequate reserves have
been made. Except as set forth in the Schedule, none of the Collateral is
maintained or invested with a Person other than Bank or Bank’s affiliates.

 

5.4 Intellectual Property Collateral. Borrower is the sole owner of the
Intellectual Property Collateral, except for licenses granted by Borrower to its
customers in the ordinary course of business. To the best of Borrower’s
knowledge, each of the Copyrights, Trademarks and Patents is valid and
enforceable, and no part of the Intellectual Property Collateral has been judged
invalid or unenforceable, in whole or in part, and, except as set forth in the
Schedule, no claim has been made to Borrower that any part of the Intellectual
Property Collateral violates the rights of any third party except to the extent
such claim would not reasonably be expected to cause a Material Adverse Effect.
Except as set forth in the Schedule, Borrower’s rights as a licensee of
intellectual property do not give rise to more than 10% of its gross revenue in
any given quarter, including without limitation revenue derived from the sale,
licensing, rendering or disposition of any product or service.

 

5.5 Name; Location of Chief Executive Office. Except as disclosed in the
Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof, and its exact legal name is as set forth
in the first paragraph of this Agreement. The chief executive office of Borrower
is located in the Chief Executive Office State at the address indicated in
Section 10 hereof.

 

5.6 Litigation. Except as set forth in the Schedule, there are no actions or
proceedings pending by or against Multimedia Games, Inc., Borrower or any other
Subsidiary before any court or administrative agency in which a likely adverse
decision would reasonably be expected to have a Material Adverse Effect, or a
material adverse effect on Borrower’s interest or Bank’s security interest in
the Collateral.

 

-7-



--------------------------------------------------------------------------------

5.7 No Material Adverse Change in Financial Statements. All consolidated
financial statements related to Multimedia Games, Inc., Borrower and any other
Subsidiary that are delivered by Borrower to Bank fairly present in all material
respects the consolidated financial condition as of the date thereof of
Multimedia Games, Inc., Borrower and each other Subsidiary, and the consolidated
results of operations for the period then ended. There has not been a material
adverse change in the consolidated financial condition of such parties since the
date of the most recent of such financial statements submitted to Bank.

 

5.8 Solvency, Payment of Debts. Borrower is able to pay its debts (including
trade debts) as they mature; the fair saleable value of Borrower’s assets
(including goodwill minus disposition costs) exceeds the fair value of its
liabilities; and Borrower is not left with unreasonably small capital after the
transactions contemplated by this Agreement.

 

5.9 Compliance with Laws and Regulations. Multimedia Games, Inc., Borrower and
each other Subsidiary have met the minimum funding requirements of ERISA with
respect to any employee benefit plans subject to ERISA. No event has occurred
resulting from any such party’s failure to comply with ERISA that is reasonably
likely to result in any such party incurring any liability that could have a
Material Adverse Effect. No such party is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940. No such party is engaged principally, or as one of the
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulations T and U
of the Board of Governors of the Federal Reserve System). Each such party has
complied in all material respects with all the provisions of the Federal Fair
Labor Standards Act. Each such party is in compliance with all environmental
laws, regulations and ordinances except where the failure to comply is not
reasonably likely to have a Material Adverse Effect. No such party has violated
any statutes, laws, ordinances or rules applicable to it, violation of which
could have a Material Adverse Effect. Each such party has filed or caused to be
filed all tax returns required to be filed, and have paid, or have made adequate
provision for the payment of, all taxes reflected therein except those being
contested in good faith with adequate reserves under GAAP or where the failure
to file such returns or pay such taxes would not reasonably be expected to have
a Material Adverse Effect.

 

5.10 Subsidiaries. Borrower does not own any stock, partnership interest or
other equity securities of any Person, except for Permitted Investments.
Multimedia Games, Inc. does not own any stock, partnership interest or other
equity securities of any Person, except for Subsidiaries existing on the date of
this Agreement and Permitted Investments.

 

5.11 Government Consents. Multimedia Games, Inc., Borrower and each other
Subsidiary have obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all governmental
authorities that are necessary for the continued operation of business as
currently conducted, except where the failure to do so would not reasonably be
expected to cause a Material Adverse Effect.

 

5.12 Inbound Licenses. Except as disclosed on the Schedule, Borrower is not a
party to, nor is bound by, any license or other agreement that prohibits or
otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or any other property.

 

5.13 Full Disclosure. No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Bank taken
together with all such certificates and written statements furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading, it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not to be viewed as facts and that actual results during the
period or periods covered by any such projections and forecasts may differ from
the projected or forecasted results.

 

6. AFFIRMATIVE COVENANTS.

 

Each Borrower covenants that, until payment in full of all outstanding
Obligations, and for so long as Bank may have any commitment to make a Credit
Extension hereunder, it shall do all of the following and it shall cause each of
Multimedia Games, Inc. and the other Subsidiaries to do all of the following:

 

-8-



--------------------------------------------------------------------------------

6.1 Good Standing and Government Compliance. Maintain its corporate existence
and good standing in the state of its organization, maintain qualification and
good standing in each jurisdiction in which the failure to so qualify could have
a Material Adverse Effect, and furnish to Bank the organizational identification
number issued to Borrower by the authorities of the state in which Borrower is
organized. Meet the minimum funding requirements of ERISA with respect to any
employee benefit plans subject to ERISA, except where the failure to meet such
requirements would not reasonably be expected to have a Material Adverse Effect.
Comply in all material respects with all applicable Environmental Laws, and
maintain all material permits, licenses and approvals required thereunder where
the failure to do so could have a Material Adverse Effect. Comply with all
statutes, laws, ordinances and government rules and regulations to which it is
subject, and maintain in force all licenses, approvals and agreements, the loss
of which or failure to comply with which would reasonably be expected to have a
Material Adverse Effect, or a material adverse effect on the Collateral or the
priority of Bank’s Lien on the Collateral.

 

6.2 Financial Statements, Reports, Certificates. Deliver to Bank: (a) as soon as
available, but in any event within 50 days after the end of each fiscal quarter,
except the last quarter, a company prepared consolidated balance sheet, income
statement and statement of cash flows for Multimedia Games, Inc. and all of its
Subsidiaries, including without limitation Borrower, for operations during such
period, prepared in accordance with GAAP, consistently applied, in a form
reasonably acceptable to Bank and certified by a Responsible Officer; (b) as
soon as available, but in any event within 95 days after the end of the fiscal
year of Multimedia Games, Inc., audited consolidated financial statements of
Multimedia Games, Inc. and all of its Subsidiaries, including without limitation
Borrower, prepared in accordance with GAAP, consistently applied, together with
an opinion which is unqualified or otherwise consented to in writing by Bank on
such financial statements of an independent certified public accounting firm
reasonably acceptable to Bank (BDO Seidman, LLP being confirmed as currently
reasonably acceptable to Bank); (c) if applicable, copies of all statements,
reports and notices sent or made available generally by Multimedia Games, Inc.
or any of its Subsidiaries, including without limitation Borrower, to their
respective security holders or to any holders of Subordinated Debt and all
reports on Forms 10-K and 10-Q filed with the Securities and Exchange
Commission; (d) promptly upon receipt of notice thereof, a report of any legal
actions pending or threatened against Multimedia Games, Inc. or any of its
Subsidiaries, including without limitation Borrower, that could result in
damages or costs to Multimedia Games, Inc. or any of its Subsidiaries, including
without limitation Borrower, of $100,000 or more; (e) such budgets, sales
projections, operating plans or other financial information generally prepared
by Multimedia Games, Inc. or any of its Subsidiaries, including without
limitation Borrower, in the ordinary course of business as Bank may reasonably
request from time to time; (f) within 50 days of the last day of each fiscal
quarter, a report signed by Borrower, in form reasonably acceptable to Bank,
listing any applications or registrations that Borrower or any Guarantor has
made or filed in respect of any Patents, Copyrights or Trademarks and the status
of any outstanding applications or registrations, as well as any material change
in Borrower’s Intellectual Property Collateral, including but not limited to any
subsequent ownership right of Borrower in or to any Trademark, Patent or
Copyright not specified in Exhibits A, B, and C of each of the Intellectual
Property Security Agreement delivered to Bank by Borrower in connection with the
Original Agreement; and (g) as soon as available, but in any event no later than
July 31 of each fiscal year, a company prepared pro-forma consolidated balance
sheet and income statement for the next succeeding fiscal year for Multimedia
Games, Inc. and all of its Subsidiaries, including without limitation Borrower,
containing good faith financial projections for the next succeeding fiscal year,
prepared in accordance with GAAP, consistently applied, to the extent
applicable, and otherwise in a form reasonably acceptable to Bank and certified
by a Responsible Officer.

 

(a) Within 50 days after the last day of each fiscal quarter, Borrower shall
deliver to Bank with the quarterly financial statements, a Compliance
Certificate signed by a Responsible Officer in substantially the form of Exhibit
D hereto with all information completed. Each Compliance Certificate shall be
accompanied by a Covenant Calculation Worksheet as continuation pages to Exhibit
D, appropriately completed with the information required to be certified to in
such Compliance Certificate.

 

(b) Promptly upon receipt, and in no event more than 3 business day after
receipt, Borrower shall (x) deliver to Bank a true, correct and complete copy of
any Class III Advisory Letter; and (y) notify Bank of Borrower’s receipt of any
adverse advisory letter (and provide a copy of the same to Bank) or other
similar regulatory action, which could reasonably be expected to have an adverse
financial impact upon Borrower’s long term contracts and/or its ability to
generate planned cash flow.

 

-9-



--------------------------------------------------------------------------------

(c) As soon as possible and in any event within 3 calendar days after becoming
aware of the occurrence or existence of an Event of Default hereunder, a written
statement of a Responsible Officer setting forth details of the Event of
Default, and the action which Borrower has taken or proposes to take with
respect thereto.

 

(d) Bank shall have a right from time to time hereafter to audit and appraise
Collateral at Borrower’s expense, provided that such audits will be conducted no
more often than every 6 months unless an Event of Default has occurred and is
continuing.

 

6.3 Inventory; Returns. Keep all Inventory in good and merchantable condition,
free from all material defects except for Inventory for which adequate reserves
have been made. Returns and allowances, if any, as between Borrower and its
account debtors shall be on the same basis and in accordance with the usual
customary practices of Borrower, as they exist on the Closing Date. Borrower
shall promptly notify Bank of all returns and recoveries and of all disputes and
claims involving more than $100,000.

 

6.4 Taxes. Make due and timely payment or deposit of all material federal,
state, and local taxes, assessments, or contributions required of it by law,
including, but not limited to, those laws concerning income taxes, F.I.C.A.,
F.U.T.A. and state disability, and execute and deliver to Bank, on demand, proof
satisfactory to Bank indicating that each such party has made such payments or
deposits and any appropriate certificates attesting to the payment or deposit
thereof; provided that Multimedia Games, Inc. or any of its Subsidiaries,
including without limitation Borrower, need not make any payment if the amount
or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by such
party.

 

6.5 Insurance.

 

(a) At its expense, keep all Collateral insured against loss or damage by fire,
theft, explosion, sprinklers, and all other hazards and risks, and in such
amounts, as ordinarily insured against by other owners in similar businesses
conducted in the locations where such party’s business is conducted on the date
hereof. Maintain liability and other insurance in amounts and of a type that are
customary to businesses similar to Borrower’s.

 

(b) All such policies of insurance shall be in such form, with such companies,
and in such amounts as reasonably satisfactory to Bank. All policies of property
insurance shall contain a lender’s loss payable endorsement, in a form
satisfactory to Bank, showing Bank as an additional loss payee, and all
liability insurance policies shall show Bank as an additional insured and
specify that the insurer must give at least 20 days notice to Bank before
canceling its policy for any reason. Upon Bank’s request, Borrower shall deliver
to Bank certified copies of the policies of insurance and evidence of all
premium payments. If no Event of Default has occurred and is continuing,
proceeds payable under any casualty policy will, at Borrower’s option, be
payable to Borrower to replace the property subject to the claim, provided that
any such replacement property shall be deemed Collateral in which Bank has been
granted a first priority security interest. If an Event of Default has occurred
and is continuing, all proceeds payable under any such policy shall, at Bank’s
option, be payable to Bank to be applied on account of the Obligations.

 

6.6 Primary Depository. Maintain its primary depository, operating and
investment accounts with Bank or Bank’s affiliates.

 

6.7 Financial Covenants. Maintain, on a consolidated basis of Multimedia Games,
Inc. and its Subsidiaries, including without limitation Borrower, the following
financial ratios and covenants, measured as of the last day of each calendar
quarter unless stated otherwise:

 

(a) Indebtedness to EBITDA. A ratio of funded senior Indebtedness to EBITDA
(determined in accordance with GAAP; calculated on a trailing twelve (12) month
basis) of not more than 1.50 to 1.00.

 

-10-



--------------------------------------------------------------------------------

(b) Total Liabilities to Tangible Net Worth. A ratio of Total Liabilities to
Tangible Net Worth of not more than 1.25:1.00.

 

(c) EBITDA. EBITDA (determined in accordance with GAAP; calculated on a trailing
twelve (12) month basis) of at least Sixty Million Dollars ($60,000,000).
Notwithstanding the foregoing, Bank reserves the right to reset this
Section 6.7(c) annually (or more frequently upon an Event of Default) upon
receipt and review of the financial projections and statements delivered in
accordance with Section 6.2 of this Agreement.

 

(d) Capitalized Expenditures. Incur Capitalized Expenditures (including
development loans and other related advances), on a rolling four (4) quarter
basis, not to exceed One Hundred Seventy Five Million Dollars ($175,000,000).
Notwithstanding the foregoing, Bank reserves the right to reset this
Section 6.7(d) annually (or more frequently upon an Event of Default) upon
receipt and review of the financial projections delivered in accordance with
Section 6.2 of this Agreement.

 

Bank shall have the right, in its sole discretion, to reset any of the financial
covenants as often as annually.

 

6.8 Registration of Intellectual Property Rights.

 

(a) Register or cause to be registered on an expedited basis (to the extent not
already registered) with the United States Patent and Trademark Office or the
United States Copyright Office, as the case may be, those registerable
intellectual property rights now owned or hereafter developed or acquired by any
such party, to the extent that such party, in its reasonable business judgment,
deems it appropriate to so protect such intellectual property rights.

 

(b) Concurrently with the delivery of the Intellectual Property reports required
under Section 6.2(f) above, give Bank written notice of any applications or
registrations of intellectual property rights filed during the applicable fiscal
quarter with the United States Patent and Trademark Office, including the date
of such filing and the registration or application numbers, if any.

 

(c) (i) Give Bank not less than 30 days prior written notice of the filing of
any applications or registrations with the United States Copyright Office,
including the title of such intellectual property rights to be registered, as
such title will appear on such applications or registrations, and the date such
applications or registrations will be filed, and (ii) prior to the filing of any
such applications or registrations by Borrower, execute such documents as Bank
may reasonably request for Bank to maintain its perfection in such intellectual
property rights to be registered by Borrower, and upon the request of Bank, file
such documents simultaneously with the filing of any such applications or
registrations. Upon filing any such applications or registrations with the
United States Copyright Office, Borrower shall promptly provide Bank with (i) a
copy of such applications or registrations, without the exhibits, if any,
thereto, (ii) evidence of the filing of any documents requested by Bank to be
filed for Bank to maintain the perfection and priority of its security interest
in such intellectual property rights, and (iii) the date of such filing.

 

(d) Execute and deliver such additional instruments and documents from time to
time as Bank shall reasonably request to perfect and maintain the priority of
Bank’s security interest in the Intellectual Property Collateral.

 

(e) (i) protect, defend and maintain the validity and enforceability of the
trade secrets, Trademarks, Patents and Copyrights, (ii) use commercially
reasonable efforts to detect infringements of the Trademarks, Patents and
Copyrights and promptly advise Bank in writing of material infringements
detected and (iii) not allow any material Trademarks, Patents or Copyrights to
be abandoned, forfeited or dedicated to the public without the written consent
of Bank, which shall not be unreasonably withheld.

 

(f) Allow Bank to audit Borrower’s Intellectual Property Collateral to confirm
compliance with this Section 6.8, provided such audit may not occur more often
than twice per year, unless an Event of Default has occurred and is continuing.
Bank shall have the right, but not the obligation, to take, at Borrower’s

 

-11-



--------------------------------------------------------------------------------

sole expense, any actions that Borrower is required under this Section 6.8 to
take but which Borrower fails to take, after 15 days’ notice to Borrower.
Borrower shall reimburse and indemnify Bank for all reasonable costs and
reasonable expenses incurred in the reasonable exercise of its rights under this
Section 6.8.

 

6.9 Consent of Inbound Licensors. Prior to entering into or becoming bound by
any license or agreement: (i) provide written notice to Bank of the material
terms of such license or agreement with a description of its likely impact on
such party’s business or financial condition; and (ii) in good faith use
commercially reasonable efforts to obtain the consent of, or waiver by, any
person whose consent or waiver is necessary for Borrower’s interest in such
licenses or contract rights to be deemed Collateral and for Bank to have a
security interest in it that might otherwise be restricted by the terms of the
applicable license or agreement, whether now existing or entered into in the
future, provided, however, that the failure to obtain any such consent or waiver
shall not constitute a default under this Agreement.

 

6.10 Further Assurances. At any time and from time to time execute and deliver
such further instruments and take such further action as may reasonably be
requested by Bank to effect the purposes of this Agreement.

 

7. NEGATIVE COVENANTS.

 

Each Borrower covenants and agrees that, so long as any credit hereunder shall
be available and until the outstanding Obligations are paid in full or for so
long as Bank may have any commitment to make any Credit Extensions, no Borrower
will do any of the following, nor will any Borrower permit Multimedia Games,
Inc. or any of the other Subsidiaries to do any of the following, without Bank’s
prior written consent, which shall not be unreasonably withheld:

 

7.1 Dispositions. Convey, sell, lease, license, transfer or otherwise dispose of
(collectively, to “Transfer”) all or any part of its business or property, other
than Permitted Transfers.

 

7.2 Change in Name, Location or Executive Office, Change in Business; Change in
Fiscal Year; Change in Control. Change its name, the Borrower State, or relocate
its chief executive office without 30 days prior written notification to Bank;
engage in any business other than or reasonably related or incidental to the
businesses currently engaged in; change its fiscal year end, other than to
December 31; have a Change in Control.

 

7.3 Mergers or Acquisitions. Merge or consolidate, with or into any other
business organization (other than mergers or consolidations of a Subsidiary into
another Subsidiary or into Multimedia Games, Inc.), or acquire all or
substantially all of the capital stock or property of another Person except
where (i) such transactions do not in the aggregate exceed $100,000 and (ii) no
Event of Default has occurred, is continuing or would exist after giving effect
to the transactions.

 

7.4 Indebtedness. Create, incur, assume, guarantee or be or remain liable with
respect to any Indebtedness, other than Permitted Indebtedness, or prepay any
Indebtedness or take any actions which impose an obligation to prepay any
Indebtedness, except Indebtedness to Bank.

 

7.5 Encumbrances. Create, incur, assume or allow any Lien with respect to any of
its property, or assign or otherwise convey any right to receive income,
including the sale of any Accounts, except for Permitted Liens, or covenant to
any other Person that such party in the future will refrain from creating,
incurring, assuming or allowing any Lien with respect to any of its property.

 

7.6 Distributions. Pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of any capital stock,
except that Multimedia Games, Inc. may (i) repurchase the stock of former
employees pursuant to stock repurchase agreements as long as an Event of Default
does not exist prior to such repurchase or would not exist after giving effect
to such repurchase; (ii) repurchase the stock of former employees pursuant to
stock repurchase agreements by the cancellation of indebtedness owed by such
former employees to Multimedia Games, Inc. regardless of whether an Event of
Default exists; and (iii) without duplication with (i) or (ii) above, repurchase
stock from existing cash reserves without Bank’s prior

 

-12-



--------------------------------------------------------------------------------

written consent provided (a) Multimedia Games, Inc. retains the greater of
(1) Five Million Dollars ($5,000,000) in Liquidity; or (2) fifteen percent
(15%) of the Obligations in Liquidity following such repurchases; and (b) no
Event of Default has occurred prior to such repurchases and would result after
giving effect to such repurchases.

 

7.7 Investments. Directly or indirectly acquire or own, or make any Investment
in or to any Person, other than Permitted Investments and Permitted Development
Agreements, or maintain or invest any of its property with a Person other than
Bank or Bank’s affiliates, other than pursuant to Permitted Development
Agreements, unless such Person has entered into a control agreement with Bank,
in form and substance satisfactory to Bank, or suffer or permit any Subsidiary
to be a party to, or be bound by, an agreement that restricts such Subsidiary
from paying dividends or otherwise distributing property to Borrower; provided,
however, that Permitted Development Agreements and investments thereunder shall
only be permitted if, and shall otherwise constitute an Event of Default unless,
(a) Borrower and/or Multimedia Games have, and will continue to have after
funding 100% of the investment under the proposed Permitted Development
Agreement, in a form reasonably acceptable to Bank and certified by a
Responsible Officer, which calculation shall reflect that no default will occur
under the Current Ratio requirements of this Agreement as a result of the
funding of the investment under the proposed Permitted Development Agreement.

 

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of such party except for
transactions that are in the ordinary course of business, upon fair and
reasonable terms that are no less favorable than would be obtained in an arm’s
length transaction with a non-affiliated Person.

 

7.9 Subordinated Debt. Make any payment in respect of any Subordinated Debt,
except in compliance with the terms of such Subordinated Debt, or amend any
provision affecting Bank’s rights contained in any documentation relating to the
Subordinated Debt without Bank’s prior written consent.

 

7.10 Inventory and Equipment. Store any of Borrower’s Inventory or Equipment
with a bailee, warehouseman, or similar third party unless the third party has
been notified of Bank’s security interest and Bank (a) has received an
acknowledgment from the third party that it is holding or will hold the
Inventory or Equipment for Bank’s benefit or (b) is in possession of the
warehouse receipt, where negotiable, covering such Inventory or Equipment.
Except for Inventory sold in the ordinary course of business and except for such
other locations as Bank may approve in writing, Borrower shall keep the
Inventory and Equipment only at the location set forth in Section 10 and such
other locations of which Borrower gives Bank prior written notice and as to
which Bank files a financing statement where needed to perfect its security
interest.

 

7.11 No Investment Company. Become or be controlled by an “investment company,”
within the meaning of the Investment Company Act of 1940, or become principally
engaged in, or undertake as one of its important activities, the business of
extending credit for the purpose of purchasing or carrying margin stock, or use
the proceeds of any Credit Extension for such purpose.

 

8. EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

 

8.1 Payment Default. If Borrower fails to pay any of the Obligations when due;

 

8.2 Covenant Default.

 

(a) If Borrower fails to perform any obligation under Section 6.2 or Section 6.7
or violates any of the covenants or provisions contained in Article 7 of this
Agreement; or

 

(b) Except as specifically provided in subsection (a) above, if Borrower fails
to perform any other obligation under Article 6 or violates any other provision
of Article 6, and as to any default that can be cured, has failed to cure such
default within 10 days after Borrower receives notice thereof or any officer of
Borrower becomes aware thereof; or

 

-13-



--------------------------------------------------------------------------------

(c) Except as specifically provided in subsections (a) and (b) above, if
Borrower fails or neglects to perform or observe any other material term,
provision, condition, covenant contained in this Agreement, in any of the Loan
Documents, or in any other present or future agreement between Borrower and Bank
and as to any default under such other term, provision, condition or covenant
that can be cured, has failed to cure such default within 15 days after Borrower
receives notice thereof or any officer of Borrower becomes aware thereof;
provided, however, that if the default cannot by its nature be cured within the
15 day period or cannot after diligent attempts by Borrower be cured within such
15 day period, and such default is likely to be cured within a reasonable time,
then Borrower shall have an additional reasonable period (which shall not in any
case exceed 45 days) to attempt to cure such default, and within such reasonable
time period the failure to have cured such default shall not be deemed an Event
of Default but no Credit Extensions will be made;

 

8.3 Defective Perfection. If Bank shall receive at any time following the
Closing Date an SOS Report indicating that except for Permitted Liens, Bank’s
security interest in the Collateral is not prior to all other security interests
or Liens of record reflected in the report;

 

8.4 Material Adverse Change. If there occurs a material adverse change in
Borrower’s business or financial condition, or if there is a material impairment
of the prospect of repayment of any portion of the Obligations or a material
impairment of the value or priority of Bank’s security interests in the
Collateral;

 

8.5 Attachment. If any material portion of Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within 10 days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of Borrower’s assets by the United States Government,
or any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within ten days
after Borrower receives notice thereof, provided that none of the foregoing
shall constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be made during such cure period);

 

8.6 Insolvency. If Borrower becomes insolvent, or if an Insolvency Proceeding is
commenced by Borrower, or if an Insolvency Proceeding is commenced against
Borrower and is not dismissed or stayed within 45 days (provided that no Credit
Extensions will be made prior to the dismissal of such Insolvency Proceeding);

 

8.7 Other Agreements. If there is a default or other failure to perform in any
agreement to which Borrower is a party with a third party or parties resulting
in a right by such third party or parties, whether or not exercised, to
accelerate the maturity of any Indebtedness in an amount in excess of $100,000
or that could have a Material Adverse Effect;

 

8.8 Subordinated Debt. If Borrower makes any payment on account of Subordinated
Debt, except to the extent the payment is allowed under any subordination
agreement entered into with Bank;

 

8.9 Judgments. If a judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least $500,000 shall be rendered against
Borrower and shall remain unsatisfied and unstayed for a period of 10 days
(provided that no Credit Extensions will be made prior to the satisfaction or
stay of the judgment); or

 

8.10 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.

 

-14-



--------------------------------------------------------------------------------

8.11 Guaranty. If any guaranty of all or a portion of the Obligations (a
“Guaranty) ceases for any reason to be in full force and effect, or any
Guarantor fails to perform any obligation under any Guaranty or a security
agreement securing any Guaranty (collectively, the “Guaranty Documents”), or any
event of default occurs under any Guaranty Document or any Guarantor revokes or
purports to revoke a Guaranty, or any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
in any Guaranty Document or in any certificate delivered to Bank in connection
with any Guaranty Document, or if any of the circumstances described in Sections
8.5 through 8.9 occur with respect to any Guarantor.

 

9. BANK’S RIGHTS AND REMEDIES.

 

9.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Borrower:

 

(a) Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 8.6, all
Obligations shall become immediately due and payable without any action by
Bank);

 

(b) Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement or under any other agreement between Borrower and Bank;

 

(c) Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

 

(d) Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate. Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith. With respect to any of Borrower’s owned premises, Borrower
hereby grants Bank a license to enter into possession of such premises and to
occupy the same, without charge, in order to exercise any of Bank’s rights or
remedies provided herein, at law, in equity, or otherwise;

 

(e) Set off and apply to the Obligations any and all (i) balances and deposits
of Borrower held by Bank, and (ii) indebtedness at any time owing to or for the
credit or the account of Borrower held by Bank;

 

(f) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Bank is hereby granted a license or other right, solely pursuant to the
provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

 

(g) Sell the Collateral at either a public or private sale, or both, by way of
one or more contracts or transactions, for cash or on terms, in such manner and
at such places (including Borrower’s premises) as Bank determines is
commercially reasonable, and apply any proceeds to the Obligations in whatever
manner or order Bank deems appropriate. Bank may sell the Collateral without
giving any warranties as to the Collateral. Bank may specifically disclaim any
warranties of title or the like. This procedure will not be considered

 

-15-



--------------------------------------------------------------------------------

adversely to affect the commercial reasonableness of any sale of the Collateral.
If Bank sells any of the Collateral upon credit, Borrower will be credited only
with payments actually made by the purchaser, received by Bank, and applied to
the indebtedness of the purchaser. If the purchaser fails to pay for the
Collateral, Bank may resell the Collateral and Borrower shall be credited with
the proceeds of the sale;

 

(h) Bank may credit bid and purchase at any public sale;

 

(i) Apply for the appointment of a receiver, trustee, liquidator or conservator
of the Collateral, without notice and without regard to the adequacy of the
security for the Obligations and without regard to the solvency of Borrower, any
Guarantor or any other Person liable for any of the Obligations; and

 

(j) Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Borrower.

 

Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.

 

9.2 Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints Bank
(and any of Bank’s designated officers, or employees) as Borrower’s true and
lawful attorney to: (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable;
(g) to modify, in its sole discretion, any intellectual property security
agreement entered into between Borrower and Bank without first obtaining
Borrower’s approval of or signature to such modification by amending Exhibits A,
B, and C, thereof, as appropriate, to include reference to any right, title or
interest in any Copyrights, Patents or Trademarks acquired by Borrower after the
execution hereof or to delete any reference to any right, title or interest in
any Copyrights, Patents or Trademarks in which Borrower no longer has or claims
to have any right, title or interest; (h) to file, in its sole discretion, one
or more financing or continuation statements and amendments thereto, relative to
any of the Collateral without the signature of Borrower where permitted by law;
and (i) to transfer the Intellectual Property Collateral into the name of Bank
or a third party to the extent permitted under the California Uniform Commercial
Code; provided Bank may exercise such power of attorney to sign the name of
Borrower on any of the documents described in clauses (g), (h) and (i) above
regardless of whether an Event of Default has occurred. The appointment of Bank
as Borrower’s attorney in fact, and each and every one of Bank’s rights and
powers, being coupled with an interest, is irrevocable until all of the
Obligations have been fully repaid and performed and Bank’s obligation to
provide advances hereunder is terminated.

 

9.3 Accounts Collection. At any time after the occurrence and during the
continuation of an Event of Default, Bank may notify any Person owing funds to
Borrower of Bank’s security interest in such funds and verify the amount of such
Account. Borrower shall collect all amounts owing to Borrower for Bank, receive
in trust all payments as Bank’s trustee, and immediately deliver such payments
to Bank in their original form as received from the account debtor, with proper
endorsements for deposit into the lock-box account to be established under
Section 3.1(k). Regardless of whether any Event of Default exists, Borrower will
cause all amounts representing payment on Accounts to be promptly deposited into
such lock-box account or other account maintained with Bank.

 

9.4 Bank Expenses. If Borrower fails to pay any amounts or furnish any required
proof of payment due to third persons or entities, as required under the terms
of this Agreement, then Bank may do any or all of the following after reasonable
notice to Borrower: (a) make payment of the same or any part thereof; (b) set up
such reserves under the Revolving Facility as Bank deems necessary to protect
Bank from the exposure created by such failure; or (c) obtain and maintain
insurance policies of the type discussed in Section 6.5 of this Agreement, and
take any action with respect to such policies as Bank deems prudent. Any amounts
so paid or deposited by

 

-16-



--------------------------------------------------------------------------------

Bank shall constitute Bank Expenses, shall be immediately due and payable, and
shall bear interest at the then applicable rate hereinabove provided, and shall
be secured by the Collateral. Any payments made by Bank shall not constitute an
agreement by Bank to make similar payments in the future or a waiver by Bank of
any Event of Default under this Agreement.

 

9.5 Bank’s Liability for Collateral. Bank has no obligation to clean up or
otherwise prepare the Collateral for sale. All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower.

 

9.6 No Obligation to Pursue Others. Bank has no obligation to attempt to satisfy
the Obligations by collecting them from any other person liable for them and
Bank may release, modify or waive any collateral provided by any other Person to
secure any of the Obligations, all without affecting Bank’s rights against
Borrower. Borrower waives any right it may have to require Bank to pursue any
other Person for any of the Obligations.

 

9.7 Remedies Cumulative. Bank’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative. Bank shall have
all other rights and remedies not inconsistent herewith as provided under the
Code, by law, or in equity. No exercise by Bank of one right or remedy shall be
deemed an election, and no waiver by Bank of any Event of Default on Borrower’s
part shall be deemed a continuing waiver. No delay by Bank shall constitute a
waiver, election, or acquiescence by it. No waiver by Bank shall be effective
unless made in a written document signed on behalf of Bank and then shall be
effective only in the specific instance and for the specific purpose for which
it was given. Borrower expressly agrees that this Section 9.7 may not be waived
or modified by Bank by course of performance, conduct, estoppel or otherwise.

 

9.8 Demand; Protest. Borrower waives demand, protest, notice of protest, notice
of default or dishonor, notice of payment and nonpayment, notice of any default,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees at any time
held by Bank on which Borrower may in any way be liable.

 

10. NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:

 

If to Borrower:      MGAM Systems, Inc. and MegaBingo, Inc.        206 Wild
Basin Road, Building B, 4th Floor        Austin, Texas 78746        Attn: Mr.
Craig Nouis        FAX: (512) 334-7695 If to Bank:      Comerica Bank        75
East Trimble Road, M/C 4770        San Jose, CA 95131        Attn: Manager  
     FAX: (408) 556-5091 with a copy to:      Comerica Bank        300 W. Sixth
Street, Suite 1300        Austin, Texas 78701        Attn: Chad Neely       
FAX: (512)             

 

-17-



--------------------------------------------------------------------------------

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Each of Borrower and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, State of California. THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL
BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN
CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS, HIS OR HER CHOICE,
KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY
RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION ARISING OUT OF OR RELATED TO
THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT OR ANY OTHER DOCUMENT,
INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED PARTIES.

 

12. REFERENCE PROVISION.

 

12.1 In the event the Jury Trial Waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.

 

12.2 With the exception of the items specified in clause (c), below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Amended and Restated Loan and Security Agreement or any
other document, instrument or agreement between the undersigned parties
(collectively in this Section, the “Comerica Documents”), will be resolved by a
reference proceeding in California in accordance with the provisions of Sections
638 et seq. of the California Code of Civil Procedure (“CCP”), or their
successor sections, which shall constitute the exclusive remedy for the
resolution of any Claim, including whether the Claim is subject to the reference
proceeding. Except as otherwise provided in the Comerica Documents, venue for
the reference proceeding will be in the state or federal court in the county or
district where the real property involved in the action, if any, is located or
in the state or federal court in the county or district where venue is otherwise
appropriate under applicable law (the “Court”).

 

12.3 The matters that shall not be subject to a reference are the following:
(i) nonjudicial foreclosure of any security interests in real or personal
property, (ii) exercise of self-help remedies (including, without limitation,
set-off), (iii) appointment of a receiver and (iv) temporary, provisional or
ancillary remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.

 

12.4 The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).

 

12.5 The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.

 

-18-



--------------------------------------------------------------------------------

12.6 The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.

 

12.7 Except as expressly set forth herein, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

 

12.8 The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.

 

12.9 If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

 

12.10 THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
OR THE OTHER COMERICA DOCUMENTS.

 

13. GENERAL PROVISIONS.

 

13.1 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties and
shall bind all persons who become bound as a debtor to this Agreement; provided,
however, that neither this Agreement nor any rights hereunder may be assigned by
Borrower without Bank’s prior written consent, which consent may be granted or
withheld in Bank’s sole discretion. Bank shall have the right without the
consent of or notice to Borrower to sell, transfer, negotiate, or grant
participation in all or any part of, or any interest in, Bank’s obligations,
rights and benefits hereunder.

 

13.2 Indemnification. Borrower shall defend, indemnify and hold harmless Bank
and its officers, employees, and agents against: (a) all obligations, demands,
claims, and liabilities claimed or asserted by

 

-19-



--------------------------------------------------------------------------------

any other party in connection with the transactions contemplated by this
Agreement; and (b) all losses or Bank Expenses in any way suffered, incurred, or
paid by Bank, its officers, employees and agents as a result of or in any way
arising out of, following, or consequential to transactions between Bank and
Borrower whether under this Agreement, or otherwise (including without
limitation reasonable attorneys fees and expenses), except for losses caused by
Bank’s gross negligence or willful misconduct.

 

13.3 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

13.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision. If more than one
Person executes this Agreement as Borrower, each Person shall be fully and
personally obligated to keep all the promises made in the Agreement, including
without limitation the obligation to pay the full amounts owed.

 

13.5 Amendments in Writing, Integration. All amendments to or terminations of
this Agreement must be in writing. All prior agreements, understandings,
representations, warranties, and negotiations between the parties hereto with
respect to the subject matter of this Agreement, if any, are merged into this
Agreement and the Loan Documents.

 

13.6 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.

 

13.7 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding. The obligations of Borrower to indemnify Bank with respect
to the expenses, damages, losses, costs and liabilities described in
Section 12.2 shall survive until all applicable statute of limitations periods
with respect to actions that may be brought against Bank have run.

 

13.8 Confidentiality. In handling any confidential information, Bank and all
employees and agents of Bank shall exercise the same degree of care that Bank
exercises with respect to its own proprietary information of the same types to
maintain the confidentiality of any non-public information thereby received or
received pursuant to this Agreement except that disclosure of such information
may be made (i) to the subsidiaries or affiliates of Bank in connection with
their present or prospective business relations with Borrower, (ii) to
prospective transferees or purchasers of any interest in the Loans, provided
that they have entered into a comparable confidentiality agreement in favor of
Borrower and have delivered a copy to Borrower, (iii) as required by law,
regulations, rule or order, subpoena, judicial order or similar order, (iv) as
may be required in connection with the examination, audit or similar
investigation of Bank and (v) as Bank may determine in connection with the
enforcement of any remedies hereunder. Confidential information hereunder shall
not include information that either: (a) is in the public domain or in the
knowledge or possession of Bank when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank through no fault of Bank; or (b) is
disclosed to Bank by a third party, provided Bank does not have actual knowledge
that such third party is prohibited from disclosing such information.

 

14. CO-BORROWER PROVISIONS. Subject to and notwithstanding any of the terms and
conditions of that certain Contribution Agreement by and among each Borrower and
the Related Obligors (as defined therein) dated as of June 25, 2003.

 

14.1 Primary Obligation. This Agreement is a primary and original obligation of
each Borrower and shall remain in effect notwithstanding future changes in
conditions, including any change of law or any invalidity or irregularity in the
creation or acquisition of any Obligations or in the execution or delivery of
any agreement between Bank and any Borrower. Each Borrower shall be liable for
existing and future Obligations as fully as if all of all Credit Extensions were
advanced to such Borrower. Bank may rely on any certificate or representation
made by any Borrower as made on behalf of, and binding on, each Borrower,
including without limitation Disbursement Request Forms, Borrowing Base
Certificates and Compliance Certificates.

 

-20-



--------------------------------------------------------------------------------

14.2 Enforcement of Rights. Each Borrower is jointly and severally liable for
the Obligations and Bank may proceed against one or more Borrower to enforce the
Obligations without waiving its right to proceed against any other Borrower.

 

14.3 Borrowers as Agents. Each Borrower appoints the other Borrower as its agent
with all necessary power and authority to give and receive notices, certificates
or demands for and on behalf of both Borrowers, to act as disbursing agent for
receipt of any Credit Extensions on behalf of each Borrower and to apply to Bank
on behalf of each Borrower for Credit Extensions, any waivers and any consents.
This authorization cannot be revoked, and Bank need not inquire as to each
Borrower’s authority to act for or on behalf of Borrower.

 

14.4 Subrogation and Similar Rights. Notwithstanding any other provision of this
Agreement or any other Loan Document, each Borrower irrevocably waives all
rights that it may have at law or in equity (including, without limitation, any
law subrogating the Borrower to the rights of Bank under the Loan Documents) to
seek contribution, indemnification, or any other form of reimbursement from any
other Borrower, or any other Person now or hereafter primarily or secondarily
liable for any of the Obligations, for any payment made by the Borrower with
respect to the Obligations in connection with the Loan Documents or otherwise
and all rights that it might have to benefit from, or to participate in, any
security for the Obligations as a result of any payment made by the Borrower
with respect to the Obligations in connection with the Loan Documents or
otherwise. Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section 14.4 shall be null and void. If
any payment is made to a Borrower in contravention of this Section 14.4, such
Borrower shall hold such payment in trust for Bank and such payment shall be
promptly delivered to Bank for application to the Obligations, whether matured
or unmatured.

 

14.5 Waivers of Notice. Except as otherwise provided in this Agreement, each
Borrower waives notice of acceptance hereof; notice of the existence, creation
or acquisition of any of the Obligations; notice of an Event of Default; notice
of the amount of the Obligations outstanding at any time; notice of intent to
accelerate; notice of acceleration; notice of any adverse change in the
financial condition of any other Borrower or of any other fact that might
increase the Borrower’s risk; presentment for payment; demand; protest and
notice thereof as to any instrument; default; and all other notices and demands
to which the Borrower would otherwise be entitled. Each Borrower waives any
defense arising from any defense of any other Borrower, or by reason of the
cessation from any cause whatsoever of the liability of any other Borrower.
Bank’s failure at any time to require strict performance by any Borrower of any
provision of the Loan Documents shall not waive, alter or diminish any right of
Bank thereafter to demand strict compliance and performance therewith. Nothing
contained herein shall prevent Bank from foreclosing on the Lien of any deed of
trust, mortgage or other security instrument, or exercising any rights available
thereunder, and the exercise of any such rights shall not constitute a legal or
equitable discharge of any Borrower. Each Borrower also waives any defense
arising from any act or omission of Bank that changes the scope of the
Borrower’s risks hereunder.

 

14.6 Subrogation Defenses. Each Borrower hereby waives any defense based on
impairment or destruction of its subrogation or other rights against any other
Borrower and waives all benefits which might otherwise be available to it under
California Civil Code Sections 2809, 2810, 2819, 2839, 2845, 2848, 2849, 2850,
2899, and 3433 and California Code of Civil Procedure Sections 580a, 580b, 580d
and 726, as those statutory provisions are now in effect and hereafter amended,
and under any other similar statutes now and hereafter in effect.

 

14.7 Right to Settle, Release.

 

(a) The liability of Borrower hereunder shall not be diminished by (i) any
agreement, understanding or representation that any of the Obligations is or was
to be guaranteed by another Person or secured by other property, or (ii) any
release or unenforceability, whether partial or total, of rights, if any, which
Bank may now or hereafter have against any other Person, including another
Borrower, or property with respect to any of the Obligations.

 

(b) Without affecting the liability of any Borrower hereunder, Bank may
(i) compromise, settle, renew, extend the time for payment, change the manner or
terms of payment, discharge the performance of, decline to enforce, or release
all or any of the Obligations with respect to a Borrower, (ii) grant other
indulgences to a Borrower in respect of the Obligations, (iii) modify in any
manner any documents relating to

 

-21-



--------------------------------------------------------------------------------

the Obligations with respect to a Borrower, (iv) release, surrender or exchange
any deposits or other property securing the Obligations, whether pledged by a
Borrower or any other Person, or (v) compromise, settle, renew, or extend the
time for payment, discharge the performance of, decline to enforce, or release
all or any obligations of any guarantor, endorser or other Person who is now or
may hereafter be liable with respect to any of the Obligations.

 

14.8 Subordination. All indebtedness of a Borrower now or hereafter arising held
by another Borrower is subordinated to the Obligations and the Borrower holding
the indebtedness shall take all actions reasonably requested by Lender to
effect, to enforce and to give notice of such subordination.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

MGAM SYSTEMS, INC. By:  

/s/    Clifton E. Lind

Title:  

President

MEGABINGO, INC. By:  

/s/    Clifton E. Lind

Title:  

President

COMERICA BANK By:  

/s/    Chad Neely

Title:  

Vice President

 

-22-